SCHNACKENBERG, Circuit Judge,
(concurring).
I concur in Judge KNOCH’s opinion.
In answer to a contention of defendant that neither by appeal or mandamus can the government secure a review by this court of the dismissal of the instant case for want of prosecution, I wish to add that this question is to be determined not by its form, but by its substance. United States v. Thompson, 251 U.S. 407, 412, 40 S.Ct. 289, 64 L.Ed. 333 (1920). The record before us shows clearly that the real and only ground for dismissal of the case for want of prosecution was the government’s refusal to sign the jury waiver.